Hill, J.
It appears from the record in this case that the judgment overruling the motion for a new trial was rendered-on December 30, 1915, and that the bill of exceptions, as originally prepared, recited that it was tendered “within the time provided by law.” The trial judge certifies that the words just quoted were stricken by him, and the words “on January 20, 1916,” inserted in lieu thereof, and that the bill was tendered to him on that date. Held, that since it affirmatively appears that the bill of exceptions was not tendered to the trial judge within the twenty days allowed by law in criminal cases, it must be dismissed. Broom v. State, 99 Ga. 197 (24 S. E. 846) ; Evans v. State, 112 Ga. 763 (38 S. E. 78); Harris v. State, 117 Ga. 13 (43 S. E. 419); Glawson v. State, 140 Ga. 14 (78 S. E. 188).

Writ of error dismissed.


All the Justices eoneur.